Clark, J.
concurring: It is the duty of a railroad company, as to its patrons, to keep the road-bed in good condition, and for that purpose .to keep, enough of its right-of-way clear to prevent accident from trees or limbs falling upon its track. It owes no duties as to the condition of its right-of-way or of its track as to others, except the statutory duty as to crossings. If a trestle is so defective that a foot-passenger who chooses to walk thereon, instead of in the highway, falls through and is hurt, would the company be liable? Or *365if a dead tree left standing on the right-of-way falls and kills stock pasturing there, must the company respond in damages? Or suppose stock frightened by the whistle or the noise of the train fall into a ditch on the right-of-way, must the corporation pay? I wot not. If accident horn these causes occurs to those to whom the company owes duties, it would be liable; but it is no part of its duty to furnish a safe foot-path for people or safe pasturage for cattle. If the man or the cattle are on the track, it is the duty of the company to avoid injury to them if by the exercise of a proper lookout and care it can do so. But the principle goes no further. There are in this State about 3,500 miles of railroad, and every year extends the mileage. If these companies are guilty of negligence when they do not keep their right-of-way, thirtj'-five hundred miles in length and two hundred feet wide, shrubbed, so that a piney-woods cow or a razor-back hog may always be visible thereon, or in default of that are guilty of negligence if they do notslacken speed and. “beat the bushes” whenever high enough and dense enough to conceal the recumbent forms of those interesting animals, who otherwise .might be startled from their slumbers and rush upon the track, then the duty required of engineers and the expense imposed upon the companies will not be “ trivial.” ■ The railroads own the right-of-way. ■ It belongs to them for the purposes of their traffic. All that can be required of them, as to others than' its passengers and freight, is the good old rule that it use its own in such manner as not to injure others. It is not required to put its track or right-of-way in good condition for the safe use of others who pay nothing to them to enable themfio do so. In those cases where railroads have been held liable for fire originating on their right-of-way, the negligence was not in allowing the grass to grow there — they are not expected to keep the right-of-way plowed up — but in using defective spark-arresters, or negligently using them, so that fire is com*366municated to the inflammable grass or matter and thence passes to the property of others which is thereby destroyed. In the present case the prayer for instruction, that if “the engineer did not, and by the exercise of a diligent lookout could not, háve seen the stock on the track in time to avoid the injury, the issue should be answered in favor of the defendant,” was warranted by Carlton’s case, 104 N. C., 365, and other precedents, and should have been given in the form asked, without the modification made by the Court below.